FILED
                             NOT FOR PUBLICATION                            NOV 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LAWRENCE JAMES SACCATO,                          No. 12-35133

               Plaintiff - Appellant,            D.C. No. 6:10-cv-06244-HO

  v.
                                                 MEMORANDUM *
DAVIS LAW FIRM; U.S. BANK
NATIONAL ASSOCIATION N.D.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Lawrence James Saccato appeals pro se from the district court’s summary

judgment in his Fair Credit Reporting Act (“FCRA”) action alleging that defendant

U.S. Bank failed to conduct a reasonable investigation upon receiving notice that


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Saccato disputed whether he had held a U.S. Bank account as reflected on his

credit report. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s summary judgment, Dietrich v. John Ascuaga’s Nugget, 548 F.3d

892, 896 (9th Cir. 2008), and we affirm.

      The district court properly dismissed Saccato’s original complaint without

leave to amend because neither 15 U.S.C. § 1681s-2(a) nor the related 2010

Federal Trade Commission regulations provide a private right of action. See

Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1162 (9th Cir. 2009); see

also 15 U.S.C. § 1681s-2(c) (excluding violations of “subsection (a) of this section,

including any regulations issued thereunder” from the FCRA’s private enforcement

provisions).

      The district court properly granted summary judgment on Saccato’s claims

in his operative complaint, which are predicated on 15 U.S.C. § 1681s-2(b),

because Saccato failed to raise a genuine dispute of material fact as to whether

defendant U.S. Bank conducted a reasonable investigation in light of Saccato’s

general dispute. See Gorman, 584 F.3d at 1157 (“The pertinent question is thus

whether the furnisher’s procedures were reasonable in light of what it learned

about the nature of the dispute from the description in the . . . notice of dispute.”).




                                            2                                     12-35133
      We do not address Saccato’s contention that U.S. Bank and its counsel

violated the FCRA during the pendency of this lawsuit because these claims are

unrelated to the allegations in the complaint. See Crawford v. Lungren, 96 F.3d

380, 389 n.6 (9th Cir. 1996) (declining to address claims not raised in the

complaint).

      AFFIRMED.




                                          3                                   12-35133